Stephens, J.
1. The grounds of a motion for a new trial are sufficiently certified when certified by the trial- judge as being “ true and correct.” This is true notwithstanding the judge may supra, in the certificate, have certified that the grounds “ are hereby approved subject to correction.” In such a certificate the grounds of the motion are unqualifiedly approved as true and correct.
2. Upon the trial of an action in trover, where the evidence presented an issue of fact as to the title of the property sued for, it was error, tending to influence the jury in favor of the plaintiff, to admit evidence to the effect that a third person had employed counsel to represent the defendant upon the trial of the case, and that such third person had promised to make good to the defendant the title to the property. See, in this connection, O’Neill Mfg. Co. v. Pruitt, 110 Ga. 577 (36 S. E. 59).
3. It is unnecessary to pass upon the other grounds of the motion for a new trial.

Judgment reversed.


Jenlcins, P. J., and Eill, J., concur.

Griffith & Matthews, for plaintiff in error.
Boyhin & Boykin, contra.